Adams, J.
The plaintiffs complaint was obviously framed upon the theory that the proceedings in the Surrogate’s Court which resulted in the transfer of the title to the premises in question from the heirs at law' ■of Thomas E. Leet to Fred E. Leet were collusive and fraudulent, and it contains allegations appropriate to such a' cause of action, ■charging that the surrogate was induced by the false and fraudulent representations of Fred E. Leet to appoint-persons selected by him to appraise such premises, and that they falsely and fraudulently, at his instance, appraised the same at the sum of $500 over and above the life estate therein of his mother, Jane Leet, which sum was much less than their actual value; that the surrogate was imposed upon by such false and fraudulent appraisal, in consequence of which he was induced to adopt the same, and direct a conveyance of the premises, and to ratify and confirm the same after such conveyance had béen duly executed; and in his demand for relief the plaintiff asks that the deed to the defendant Fred E. Leet be vacated and set aside as fraudulent and void, subject, nevertheless, to the lien of an intermediate mortgage.
These several allegations were denied by the defendants who appeared and answered, and subsequently certain issues of fact were duly framed and ordered to' be tried by a jury. These issues were three in number, and they related, first, to the actual value of the premises conveyed to Fred E. Leet, in virtue of the proceedings in the Surrogate’s Court; second, to the value of such premises upon the assumption that twenty-three acres thereof were burdened with a life estate owned by his mother, Jane Leet; and the third required the jury to say whether the proceedings in the Surrogate’s Court were conducted by the defendants in fraud of the plaintiffs rights, and with intent to deprive him of his interest in the lands described in the complaint.
These questions were all of them answered in a manner which *15tended to sustain the bona fides of the proceedings had before the surrogate, and to exonorate the defendant Fred It. Leet from the ■charge of fraud, and the conclusion reached by the jury was subsequently adopted by the court at Special Term.
. Thus it will be seen from this brief recital of the various steps which have been taken in this action, that while the plaintiff’s ultimate object was to have the deed to Fred R. Leet declared null and void, he was seeking to attain such relief by claiming that the order or decree entered in the Surrogate’s Court had been procured through means which were fraudulent.
Unquestionably the relief thus sought was attainable by the plaintiff in a court of equity, provided he was able to sustain his allegations by competent proof, for it is well established by abundant authority that where a judgment or decree is obtained either by imposition upon the court which grants it, or by reason of any fraud or deceit practiced by the party who obtains it, the same will be declared null and void in a proper action brought for that purpose. (Dobson v. Pearce, 12 N. Y. 156; State of Mich. v. Phoenix Bank, 33 id. 1; Hackley v. Draper, 60 id. 88; Whittlesey v. Delaney, 73 id. 571; Mather v. Parsons, 32 Hun, 338, and cases cited.)
In this case, however, the plaintiff appears to have been unable to sustain his allegations of fraud by evidence which was satisfactory either to the court or jury before whom the issues were tried, and we examine the record in vain for any facts which will justify this court, in adopting a different conclusion upon that issue from the one already reached. Indeed, if we correctly apprehend the situation of the case and the arguments of counsel, the contention that the proceedings which resulted in the sale of the premises in question, were fraudulent and void by reason of collusion between the appraisers and the defendant Fred R.. Leet, or in consequence of any imposition practiced by the latter upon the surrogate, has been virtually abandoned, and as a substitute therefor it is now claimed that, the learned surrogate who entertained such proceedings erroneously held that Jane Leet was possessed of - a life estate in twenty-three acres of the land which her husband owned at the time of his death, in virtue of the agreement of March 6,1871; and the court is asked to adjudge that the administrators’ deed to the defendant Fred R. Leet be vacated and set aside for the reason that the pricé *16paid by the latter was inadequate, and that such inadequacy was the result of an improper construction given by the surrogate to that agreement.
It appears that when this action was commenced it was assumed by all the parties interested therein that the agreement referred to did reserve to Jane Leet a life estate in the twenty-three acres, and the plaintiff’s complaint contains an express averment of that fact! which is admitted in the defendants’ answer, but - upon the trial at Special Term the plaintiff was permitted to amend his complaint by alleging that Mrs. Leet owned no such life estate. The truth of this allegation was challenged by the defendants in the answer subsequently served by them, and the learned trial court, while holding, as has already been stated, that the proceedings in the Surrogate’s Court of Allegany county were honestly, fairly and legally conducted, also held that Jane Leet was, at the time of the death of her husband, the owner of a life estate in the twenty-three acres, and this latter conclusion, which was duly excepted to, presents the only question which is sought to be reviewed by this appeal.
This question, which is discussed by the counsel in their briefs with unusual care and elaboration, is certainly an interesting one, but in our view it is one which does not necessarily arise in the case, for, with the question of fraud satisfactorily disposed of, we are unable to see upon what theory the plaintiff can maintain his action, and consequently, however interesting the investigation we are urged to enter upon might prove, it could result in nothing but the decision of a question which, at the most, must be regarded as purely abstract in its relation to this case, and, therefore,' one which we do not feel called upon to decide. (People ex rel. Geer v. Com. Council of The City of Troy, 82 N. Y. 575.)
If, as it-is urged, the learned surrogate who entertained the proceedings for the sale of the premises in question, erred in the construction which he gave to the instrument under which Jane. Leet took her life estate, if she took one at all, the plaintiff, who was a party to those proceedings and was apprised by the petition upon which they were founded that it would be claimed that the twenty-three acres were burdened with a life estate in favor of his stepmother, was furnished with a complete and adequate remedy, by means of which he might have reviewed and tested the accuracy of the surrogate’s *17decision of that question. This could have been accomplished either by a motion before the surrogate to vacate the sale (Code Civ. Proc. § 2775), or by an appeal from,his order or decree. (§2570.) He did not see fit, however, to avail himself of either of these remedies, but, in lieu thereof, he seeks to obtain the desired relief through the medium of a collateral action, and while, as we have seen, such an action may be maintained where fraud is alleged and established, it cannot be resorted to for the purpose of reviewing an erroneous judgment rendered by a court which is the result of a mistaken view of the law. (White v. Merritt, 7 N. Y. 352; Schaettler v. Gardiner, 47 id. 404; Fisher v. Hepburn, 48 id. 41; Glacius v. Fogel, 88 id. 434; Herring v. The N. Y., L. E. & W. Railroad Co., 105 id. 340; Wood v. Amory, Id. 278.) Our conclusion, therefore, is that the judgment appealed from should, be affirmed.
. All concurred, except Green, J., not sitting.
Judgment affirmed, with costs.